Amendment No. 3
To
Change in Control Agreement

THIS AMENDMENT NO.3 (“Amendment No.3”) to the Change in Control Agreement
referred to herein below by and between eFunds Corporation, a Delaware
corporation (the “Company”) and Steven F. Coleman (the “Executive”), recites and
provides as follows:

RECITALS

WHEREAS, Executive entered into a Change in Control Agreement with the Company
on May 12, 2000 (such agreement referred to herein as the “Change in Control
Agreement”); and

WHEREAS, pursuant to this Amendment No. 3 the parties wish to amend the Change
in Control Agreement as provided below;

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the Company and the Executive agree as follows:

AGREEMENT

1. Amendments. (a) Section V.A.2. of the Change in Control Agreement is hereby
amended to read as follows:

2. “the Company shall pay to the Executive a lump sum cash payment equal to: (i)
$9,000.00 dollars on the date that is 6 months after the Date of Termination;
(ii) payments of $1,500.00 dollars per month for 12 months thereafter; and
(iii) payments of $2,167.00 dollars per month for 18 months thereafter, in lieu
of any continuing benefits under any welfare benefit plans, practices, policies
and programs (including, without limitation, medical, prescription, dental,
disability, employee life, group life, accidental death and travel accident
insurance plans and programs); provided, however, that if the Executive becomes
re-employed with another employer and is eligible to receive medical and dental
benefits under another employer provided plan, the payments set forth in
(ii) and (iii) herein shall thereafter cease. The Executive shall notify the
Company if and when he or she becomes re-employed with another employer and is
eligible to receive medical and dental benefits under another employer provided
plan.”

(b) Section V.A.4. of the Change in Control Agreement is hereby deleted; and

(c) Section XI.J. is hereby added to the Change in Control Agreement and shall
read as follows: “All payments and benefits under this Agreement shall be made
and provided in a manner that is intended to comply with Section 409A of the
Code, to the extent applicable, which does not reduce the benefits to be
received hereunder. Notwithstanding any provision in this Agreement to the
contrary, any payment required to be made to the Executive, pursuant to
Sections V.A.1.(b) and (c) and Section VIII., as a result of the termination of
the Executive’s employment shall be delayed for 6 months after the Date of
Termination, the period of time necessary to meet the requirements of
Section 409A(a)(2)(B)(i) of the Code. On the date that is 6 months after the
Date of Termination, there shall be paid to the Executive, in a single cash lump
sum, an amount equal to the aggregate amount of all payments delayed pursuant to
the preceding sentence without any adjustment for delay in payment.”

2. Definitions. Capitalized terms used and not defined in this Amendment No. 3
shall have the meanings ascribed to such terms in the Change in Control
Agreement.

3. Continuing Effect of Change in Control Agreement. Except as expressly
provided herein to the contrary, the Change in Control Agreement shall remain
unaffected and continue in full force and effect after the date hereof.

4. References to Change in Control Agreement. From and after the execution and
delivery of this Amendment No. 3, all references to the Change in Control
Agreement in the Change in Control Agreement or any other document executed or
delivered in connection therewith shall be deemed a reference to the Change in
Control Agreement as amended hereby, unless the context expressly requires
otherwise.

5. Counterparts. This Amendment No. 3 may be executed by one or more of the
parties to this Amendment No. 3 on any number of separate counterparts
(including counterparts delivered by telecopy), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. Any
such counterpart delivered by telecopy shall be effective as an original for all
purposes.

6. Governing Law. This Amendment No .3 shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws.

EFUNDS CORPORATION

     
By:
  /s/ Paul F. Walsh     
 
   
 
  Name: Paul F. Walsh



    Title: Chairman and CEO

EXECUTIVE

     
By:
  /s/ Steven F. Coleman
 
   
 
  Name: Steven F. Coleman



    Title: EVP, Secretary and General Counsel

